United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
MATT MARTORELLO, et al. §
8
Vv. § CASE NO. 3:19-MC-0002-5
§
LULA WILLIAMS, et al. 8

MEMORANDUM OPINION AND ORDER

This Order addresses Respondents Lula Williams, Gloria Turnage, George Hengle, Dowin
Coffy, and Marcella P. Singh’s (collectively, “Respondents”) Motion to Transfer the Motion to
Quash Subpoena [ECF No. 2]. For the following reasons, the Court grants the Motion.

1, BACKGROUND

Movants Matt Martorello, Liont, LLC, and Eventide Acquisitions, LLC’s (collectively,
“Movants”) Motion to Quash stems from a case currently pending in the Eastern District of
Virginia. See Williams v. Big Picture Loans, LLC, 3:17-cv-00461-REP (E.D. Va.). The Williams
plaintiffs allege that two consumer-lending companies wrongfully claim to be tribal entities to
shield themselves from enforcement of Virginia usury laws. Movants’ Mot. to Quash 2-3. In
particular, the plaintiffs allege that Martorello transferred his lending company to the Lac Vieux
Desert Band of Lake Superior Chippewa Indians to evade legal liability, that the tribe rebranded
the company, and that the company continues to operate with only limited involvement from the
tribe. /d. at 3 (citing Movants’ App. 1-41). The plaintiffs assert claims under the Racketeer
Influenced and Corrupt Organizations Act and Virginia usury laws, along with a claim for unjust
enrichment. Jd.

On December 18, 2018, the Williams plaintiffs served a document subpoena on

Martorello’s personal bank, Tolleson Private Bank (“Tolleson”). Jd. at 4 (citing Movants’ App.

 
42-47). The subpoena seeks, among other things, bank statements, canceled checks, documents
relating to debits and credits, deposit slips, records relating to wire transfers, account applications,
and communications between Martorello and Tolleson. /d. at 5 (citing Movants’ App. 42-47), On
January 7, 2019, Movants filed their Motion to Quash Subpoena in this Court. See ECF No. 1.
On January 25, 2019, Respondents filed their Motion to Transfer, seeking to transfer the Motion
to Quash to the Eastern District of Virginia, which is the court that issued the subpoena. See ECF
No. 2.

Il. ANALYSIS

Federal Rule of Civil Procedure 45(f) provides: “When the court where compliance 1s
required did not issue the subpoena, it may transfer a [subpoena-related] motion . . . to the issuing
court if the person subject to the subpoena consents or if the court finds exceptional
circumstances.” Tolleson does not consent to the transfer of the Motion to Quash, as evidenced
by its Objection to Respondent[s’] Motion to Transfer. See ECF No. 6. “In the absence of consent,
the court may transfer in exceptional circumstances, and the proponent of transfer bears the burden
of showing that such circumstances are present.” Feb. R. Civ, P. 45(f) advisory committee’s note
to 2013 amendment. When analyzing whether transfer is appropriate, the Court’s

prime concern should be avoiding burdens on local nonparties subject to subpoenas,

and it should not be assumed that the issuing court is in a superior position to resolve

subpoena-related motions. In some circumstances, however, transfer may be

watranted in order to avoid disrupting the issuing court's management of the
underlying litigation, as when that court has already ruled on issues presented by

the motion or the same issues are likely to arise in discovery in many districts.

Transfer is appropriate only if such interests outweigh the interests of the nonparty

served with the subpoena in obtaining local resolution of the motion.

Id.

The Court finds that exceptional circumstances are present in this case. First, transferring

the Motion to Quash will avoid inconsistent rulings on the disclosure of Martorello’s financial

 
information and will promote judicial efficiency. Indeed, the judge presiding over the underlying
action, Judge Robert E. Payne, stated that a party seeking to transfer a subpoena-related motion
could “represent that” Judge Payne is “prepared to resolve all of these questions so that they will
be resolved consistently.” Resp’ts’ Reply 4 (citation omitted). Second, Judge Payne is thoroughly
familiar with the facts of the Williams case, which are complex. Third, similar motions have either
been transferred to or decided by the court that issued the subpoena. See, e.g., Movants’ Resp. 4
(“There have been at least five subpoena-related motions transferred to the Eastern District of
Virginia....”). Fourth, transfer is warranted to “avoid disrupting the issuing court’s management
of the underlying litigation.” Feb. R. Civ. P. 45(f) advisory committee’s note to 2013 amendment.
Fifth, the issuing court has been actively involved in the discovery process. See Mot. to Transfer
7 (noting that the issuing court “has held two substantive, discovery-related hearings since
Movants filed their Motion to Quash”).

The Court must weigh the above exceptional circumstances against the “burdens on local
nonparties subject to subpoenas.” Chem-Aqua, Inc. v. Nalco Co., No. 3:14-mc-71-D-BN, 2014
WL 2645999, at *1 (N.D. Tex. June 13, 2014). Tolleson argues that it would be “overly
burdensome for Tolleson to now engage counsel from the issuing court” and that, even if the
issuing court “proffers accommodations to offset this burden, Tolleson’s counsel would still be
ethically obligated to determine whether there are any substantive or procedural legal issues that
need to be addressed and briefed.” Tolleson’s Obj. 2. Movants also argue that Tolleson “is
headquartered and based in Dallas, and any responsive documents are located in Dallas.”
Movants’ Resp. 13.

The Court finds that Movants and Tolleson will likely need to make only minimal

modifications, if any, to already-filed briefs should the Court transfer the Motion to Quash. As to

 
the argument that Tolleson’s counsel must determine whether any legal issues need to be addressed
and briefed, “[a]lmost any subpoenaed party could make the same undue burden argument{].”
Chem-Aqua, 2014 WL 2645999, at *3. Regarding the argument that Tolleson is based in Dallas,
the Court notes the regularity of telephonic appearances and Rule 45(f)’s explicit efforts to
minimize the burdens on nonparties. See FED. R. Crv. P. 45(f) advisory committee’s note to 2013
amendment (“If the motion is transferred, judges are encouraged to permit telecommunications
methods to minimalize the burden a transfer imposes on nonparties ... .”).

Ultimately, the Court concludes that the exceptional circumstances outlined above
outweigh the interests of Tolleson in obtaining local resolution of the Motion.

Il. CONCLUSION

For the reasons discussed above, the Court grants the Motion to Transfer. It is ordered that
the Clerk shall transfer this case to the United States District Court for the Eastern District of
Virginia, Senior Judge Payne, for consideration of the Motion to Quash in connection with the
underlying litigation, Williams v. Big Picture Loans, LLC, 3:17-cv-00461-REP (E.D. Va.).

SO ORDERED.

SIGNED July 2019, Kis

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
